    CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 1 of 51




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


BROCK FREDIN,
                                               Case No. 17-CV-3058
                     Plaintiff,

       --against--

LINDSEY MIDDLECAMP
                                               SECOND DECLARATION OF BROCK
                                               FREDIN
                     Defendants.




BROCK FREDIN,
                                               Case No. 18-CV-466
                     Plaintiff,

       --against--

GRACE MILLER,                                  SECOND DECLARATION OF BROCK
CATHERINE SCHAEFER                             FREDIN


                     Defendants.




STATE OF WISCONSIN                 }
                                   ss:
COUNTY OF SAINT CROIX              }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceeding. I submit this second

declaration in support of opposition to summary judgement. For the reasons stated herein

and within my memorandum of law dated August 21, 2020, Defendants motion for

summary judgement should be denied in its entirety.


                                           1
     CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 2 of 51




                         AUTHENTICATION OF DOCUMENTS

      2.        Attached hereto as Exhibit A is a true and correct copy of an April 25, 2017

email captioned New documentation of suspected criminal violation of restraining order

by Brock Fredin between David McCabe, Sarah Nasset, Peter Mayer, Catherine Schaefer,

Grace Miller, Karl Johann Breyer, and Adam C. Ballinger.

      3.        Attached hereto as Exhibit B is a true and correct copy a February 11, 2020

email response sent to Brock Fredin.

      4.        Attached hereto as Exhibit C is a true and correct copy a docket in Fredin v.

Schaefer, Saint Croix County Circuit Court, Case No. 2018CV000190.

      5.        Attached hereto as Exhibit D is a true and correct copy April 21, 2017 emails

between Lindsey Middlecamp and David McCabe captioned Current address for Brock

Fredin.

      6.        Attached hereto as Exhibit E is a true and correct copy April 21, 2017 emails

between Grace Miller and David McCabe captioned more posts.

      7.        Attached hereto as Exhibit F is a true and correct copy February 21, 2018

emails between David McCabe and Steve Christie captioned Brock Fredin stalking trial

date: May 14.

      8.        Attached hereto as Exhibit G is a true and correct copy various documents

contained in the February 12, 2020 FOIA production.

                               Defendants April 25, 2018 Email




                                              2
     CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 3 of 51




       9.       On April 28, 2018 Defendants including Attorney Breyer coordinated an email

captioned “new documentation of suspected criminal violation of restraining order by Brock

Fredin” (“April 25 Email”). This is attached hereto as EXHIBIT A. The email was sent to primary

recipients Saint Paul Police Officers David McCabe and Sarah Nasset. The email contained carbon

copy (cc) recipients mayer.peter@dorsey.com, Catherine Schaefer, Grace Miller, Breyer, Jon,

Ballinger, Adam C. The names for “Catherine Schaefer, Grace Miller, Breyer, Jon, and Ballinger,

Adam C” were auto promulgated by Microsoft Outlook meaning that prior email contact existed

between Saint Paul Police officers Mr. McCabe and Ms. Nasset to Catherine Schaefer, Grace

Miller, Jon Breyer, and Adam C. Ballinger. Moreover, the name for Peter R. Mayer was not

promulgated and his direct email address displayed as mayer.peter@dorsey.com. Microsoft

Outlook only displays names in this manner when prior contact existed or did not exist:




(See February 12, 2020 Pl. Decl      Ex. A ¶ at 1.)    The auto naming conclusively evidences

Defendants and Attorney Breyer’s previous communication to Saint Paul Police Officer David

McCabe and Sarah Nasset. The email contained statements admitting to fabricating allegations

contained in a Saint Paul police report captioned with a case number 1728017 originally filed on

December 21, 2017. Specifically, the email stated: “while [Defendant Schaefer] was waiting for

“Kelli” to respond, Lindsey Middlecamp and Catherine Schaefer discussed strategies for

determining and proving whether this anonymous messenger was in fact Brock or someone acting

on Brock’s behalf. (Previously, someone who had contacted Catherine indicated they had been

paid $40 by someone else to relay her a message; we suspected if “Kelli” was a real person at all,



                                                3
      CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 4 of 51




this might have been a similar circumstance.)“ Id ¶ at 3 The two agreed that if Catherine provided

Brock with unique false information he might later include it in a court filing and they would be

able to track it to this message exchange. They brainstormed and decided the most believable false

information to provide that Brock would be most likely to raise in a legal proceeding … Catherine

sent a message to that effect on October 3, 2017 … nothing came of it until today (April 25, 2018)

… [when] Brock affirmatively published a redacted screenshot of the same message Catherine

sent “Kelli.” Catherine and Lindsey are the only other people in possession of that message and

have never disclosed it to anyone, posted it publicly, or used it in any filings.” Id ¶ at 3 Defendant

Lindsey Middlecamp, Catherine Schaefer and Attorney Breyer were unequivocally committing

fraud and attempting to use this Court’s April 8, 2018 letter in Fredin v. Miller, Case No. 18-CV-

466 as proof to bring frivolous criminal charges abusing process to thwart civil litigation. Id ¶ at

1-3

       10.     As described above, the April 25 Email coordinated by Defendants and Attorney

Breyer included their full names – without citing his email address - illustrative of previous contact

to Saint Paul Police Sergeant David McCabe and Sarah Nasset. The email further contained

statements admitting that Defendants including Defendants and Attorney Breyer’s fabricated

activities by providing “unique false information [Plaintiff] might later include it in a court filing

and they would be able to track it to this message exchange. [Defendant Middlecamp and

Schaefer] brainstormed and decided the most believable false information to provide that Brock

would be most likely to raise in a legal proceeding would be to fabricate that Lindsey …”




Id ¶ at 1-3 The April 25 Email was sent following the April 8, 2018 (“April 8 Email”) letter sent




                                                  4
      CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 5 of 51




by Plaintiff in Fredin v. Miller, Case No. 18-CV-466. [Doc 16] Plaintiff believes the reason that

Attorney Breyer coordinated the April 25 Email was to coverup allegations contained in the April

8 Email. The April 25 Email nevertheless evidences Attorney Breyer, Ballinger, Defendant Peter

R. Mayer, and Defenants collusion and third-party communication to fabricate evidence and

commit fraud on this Court, and most importantly, use this Court as fodder for their continued state

court fabrications. This violates Minn. R. Prof. Cond. Rule 1.6 and 3.3. It still remains surprising

that Defendants have not been charged with false police reporting, assault, obstruction, or

tampering.

                              Withholding Exculpatory Evidence
                               (April 28, 2017 Search Warrant)
       11.     As described above, Plaintiff received a February 11, 2020 FOIA request from the

City of Saint Paul. (See February 12, 2020 Pl. Decl Ex. A ¶ at 1.) The FOIA document dump

contained about two (200) or three (300) hundred documents. The FOIA request sheds new light

on evidence withheld by Attorney Breyer and Defendants. (See February 12, 2020 Pl. Decl Ex.

D.)

       12.     Attorney Breyer withheld an email Defendant Middlecamp sent on April 21, 2017

to Saint Paul Police Officer David McCabe. This is attached hereto as EXHIBIT D. The email

was captioned with a subject line “[c]urrent address for Brock Fredin”. Id. Defendant Middlecamp

used the email lindsey.e.middlecamp@gmail.com. Id. Mr. McCabe received the email using his

official Saint Paul Police department email. Id. The email states “Sgt. McCabe, I just had word

that the restraining order I was attempting to have served on Brock Fredin via the Ramsey County

sheriff’s office came back on service because he no longer lives at the address I provided them. I

am wondering if you have a current address for Brock and whether you would be willing to contact

the Ramsey County sheriffs office and provide it to them for the purposes of effectuating service



                                                 5
     CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 6 of 51




of that restraining order. Sent from my iPhone.” Id. On April 21, 2017 Mr. McCabe responds

stating “What address did you put on the order?” Id.

              •   On April 21, 2017 Defendant Middlecamp responds stating “[t]he Grand Ave
                  rental. Landlord said he no longer lives there.” Upon information and belief,
                  this was an address of 1180 Grand Ave, Saint Paul, MN. The only reason that
                  Defendant Middlecamp would know that address is through Defendant
                  Schaefer or Miller or viewing confidential state court filings using her position
                  as an Assistant Minneapolis City Attorney. Id.
              •   On April 21, 2017, Mr. McCabe responds stating “[s]end me your order.” Id.
              •   On April 21, 2017 Mr. McCabe sends an email to Benet Witzmann with a
                  caption “Brock FREDIN.” The email states “in addition information was
                  passed through your Office to Courts about him creating websites about
                  RC Judges and Referees. I have also received information that RCSO Civil
                  Process tried serving him with an HRO this week, but found that he moved.
                  From what I know, the RC Domestic Abuse Office (651-266-5130, Nykee
                  Younghans) would need his new address to facilitate the service of this new
                  HRO. Though my investigation I found his new address in CLEAR as; 1905
                  iris Bay, Hudson WI 54016. I hope this information helps the County.” Id.
              •   On July 4, 2017 Mr. McCabe sent an email to Stephen Christie stating “Steven
                  can you please advise Sgt. Boyer and I how you would like to proceed with this
                  request. This forensic exam is still underway. The warrant for those devices
                  was written under the probable cause of the crimes for which Fredin was
                  charged (your case)1 and not any of the other cases (since there was no PC
                  to charge, per SPCA Vang). The forensic team was instructed that if
                  something was found outside of the scope of the charged case which could be
                  evidence in the other ones, that they should let us know so we could write a
                  second warrant.”
              •   On July 5, 2017 Mr. McCabe wrote an email to Adam Siegried. The email
                  stated “Just to clarify/remind; the search of his devices is for data related to the
                  stalking of GRACE MILLER. Should you find any data related to Catherine
                  Schaefer or any other potential victim let us know and we can write a new
                  warrant.”




       1
         After the Minnesota Supreme Court voided the mail harassment statute, charges were
reversed and vacated in the Miller state case, Plaintiff contends that probable cause is
questionable and can now be challenged.

                                                 6
     CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 7 of 51




       13.     Upon information and belief, Benet Witzmann is a Ramsey County Sheriff’s Office

official. The term “[i[n addition information was passed through your Office to Courts about

him creating websites about RC Judges and Referees” likely means extrajudicial

communication to the Ramsey County District Court bench. (See February 12, 2020 Pl. Decl. Ex.

D at 4.)

       14.     At all times relevant herein, Attorney Breyer, including Defendants misrepresented

their claims and committed fraud on this Court in Fredin v. Miller et al, Case No. 18-CV-466,

Fredin v. Middlecamp, Case No. 17-CV-3058, and Fredin v. Clysdale, Case No. 18-CV-510.

Specifically, Attorney Breyer used these actions to collaterally withhold exculpatory evidence in

state court criminal cases captioned State v. Fredin, Case No. 62-CR-17-3156 to effectuate

wrongful convictions, illegally torture, assault, and imprison Plaintiff.   Furthermore, Attorney

Breyer withheld and misrepresented his claims in the pending Eighth (8) circuit appeal in Fredin

v. Clysdale, Case No. 19-1726. These documents conclusively evidence the abuse of process claim

with reference to the unlawful April 28, 2017 search warrant relevant to Fredin v. Clysdale, Case

No. 19-1726.

                               City Pages Scheme to Pressure/Pursue
                                    Frivolous Charges and Raid
       15.     Defendants and Attorney Breyer withheld an April 21, 2017 email from Defendant

Grace Miller to Mr. McCabe captioned “more posts”. This is attached hereto as EXHIBIT E.

Defendant Miller used an email mill6531@umn.edu. Mr. McCabe was using his official email.

The email stated “I emailed the writer last night … He’s thinking about just locking the comments

… I have very little sympathy for his current situation.” (See Ex. E.) The email was part-in-

parcel to a scheme to use the City Pages to pursue frivolous charges and use the April 28, 2017

raid to serve a restraining order.



                                                7
     CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 8 of 51




              •   On April 21, 2017 Mr. McCabe responds to Defendant Miller “can you send
                  me the writers email. I will also express my desire that he closes the comments
                  on that article. That should help if he is hesitant.” Id.
              •   Defendant Miller responds “It’s mmullen@citypages.com. I think he’ll lock
                  them                        if                        I                   ask.”

                  Likely Coverup up Defendants Knowledge of Backchannel
                         Extrajudicial Communication to Judge Vuelo
                          from David McCabe and Stephen Christie
       16.    On February 21, 2018 Assistant Saint Paul City Attorney Stephen Christie states in

an email to Saint Paul Police Officer David McCabe “Judge Vuelo has been informed of the

video.” This is attached hereto as EXHIBIT G. (See Ex. F.)




       Specifically, the “video” allegation relates to Mr. McCabe’s iPhone email stating “[h]as

she seen the video Brock made about Yamy”:




Id. Upon information and belief, Yamy Vang is believed to be Saint Paul Assistant City Attorney

Yamy Vang. This extrajudicial communication violates Minn. Code of Judicial Conduct Rule 2.9

(ex parte communications) and violates Minn. R. Prof. Cond. Rule 1.6. Moreover, Mr. McCabe

was a witness at the state court trial. These documents were withheld and used to prime Ms.

Vuelo’s outrageous sentence. Ms. Vuelo made reference to this video at sentencing on October

17, 2018.

       17.    Various other documents contained in the February 11, 2020 production are

contained         as        EXHIBIT             G.                  (See         Ex.         G.)



Dated: August 20, 2020




                                               8
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 9 of 51




                                    s/ Brock Fredin
                                    Brock Fredin
                                    Hudson, WI 54016
                                    (612) 424-5512 (tel.)
                                    brockfredinlegal@icloud.com
                                    Plaintiff, Pro Se




                                9
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 10 of 51




                           A
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 11 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 12 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 13 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 14 of 51




                           B
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 15 of 51




                           C
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 16 of 51




                           D
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 17 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 18 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 19 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 20 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 21 of 51




                           E
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 22 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 23 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 24 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 25 of 51




                            F
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 26 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 27 of 51




                          G
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 28 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 29 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 30 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 31 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 32 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 33 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 34 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 35 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 36 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 37 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 38 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 39 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 40 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 41 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 42 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 43 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 44 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 45 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 46 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 47 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 48 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 49 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 50 of 51
CASE 0:17-cv-03058-SRN-HB Document 190 Filed 08/21/20 Page 51 of 51
